 

Monaker Group, Inc. 8-K [mkgi-8k_040320.htm]

Exhibit 10.3

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of April 3, 2020, is
executed by Monaker Group, Inc., a Nevada corporation (“Debtor”), in favor of
Iliad Research and Trading, L.P., a Utah limited partnership (“Secured Party”).

 

A.              Debtor has issued to Secured Party a certain Secured Promissory
Note of even date herewith, as may be amended from time to time, in the original
face amount of $895,000.00 (the “Note”).

 

B.               In order to induce Secured Party to extend the credit evidenced
by the Note, Debtor has agreed to enter into this Agreement and to grant Secured
Party a security interest in the Collateral (as defined below).

 

NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Debtor hereby agrees with Secured Party as follows:

 

1.                Definitions and Interpretation. When used in this Agreement,
the following terms have the following respective meanings:

 

“Collateral” has the meaning given to that term in Section 2 hereof. “First Lien
Holder” means National Bank of Commerce.

 

“Intellectual Property” means all patents, trademarks, service marks, trade
names, copyrights, trade secrets, licenses (software or otherwise), information,
know-how, inventions, discoveries, published and unpublished works of
authorship, processes, any and all other proprietary rights, and all rights
corresponding to all of the foregoing throughout the world, now owned and
existing or hereafter arising, created or acquired.

 

“Lien” shall mean, with respect to any property, any security interest,
mortgage, pledge, lien, claim, charge or other encumbrance in, of, or on such
property or the income therefrom, including, without limitation, the interest of
a vendor or lessor under a conditional sale agreement, capital lease or other
title retention agreement, or any agreement to provide any of the foregoing, and
the filing of any financing statement or similar instrument under the UCC or
comparable law of any jurisdiction.

 

“Obligations” means (a) all loans, advances, future advances, debts, liabilities
and obligations, howsoever arising, owed by Debtor or any of its affiliates
and/or subsidiaries to Secured Party or any affiliate of Secured Party of every
kind and description, now existing or hereafter arising, whether created by the
Note, this Agreement, that certain Note Purchase Agreement of even date
herewith, entered into by and between Debtor and Secured Party (the “Purchase
Agreement”), any other Transaction Documents (as defined in the Purchase
Agreement), any other agreement between Debtor or any affiliate or subsidiary of
Secured Party) and Secured Party (or any affiliate of Secured Party) or any
other promissory note issued by Debtor (or any affiliate or subsidiary of
Debtor) in favor of Secured Party (or any affiliate of Secured Party), any
modification or amendment to any of the foregoing, guaranty of payment or other
contract or by a quasi-contract, tort, statute or other operation of law,
whether incurred or owed directly to Secured Party or as an affiliate of Secured
Party or acquired by Secured Party or an affiliate of Secured Party by purchase,
pledge or otherwise, (b) all costs and expenses, including attorneys’ fees,
incurred by Secured Party or any affiliate of Secured Party in connection with
the Note or in connection with the collection or enforcement of any portion of
the indebtedness, liabilities or obligations described in the foregoing clause
(a), (c) the payment of all other sums, with interest thereon, advanced in
accordance herewith to protect the security of this Agreement, and (d) the
performance of the covenants and agreements of Debtor (or any of its affiliates
or subsidiaries) contained in this Agreement and all other Transaction
Documents.

 

 

 





“Permitted Liens” means (a) Liens for taxes not yet delinquent or Liens for
taxes being contested in good faith and by appropriate proceedings for which
adequate reserves have been established,

(b) Liens in favor of Secured Party under this Agreement or arising under the
other Transaction Documents or prior agreements between Debtor and Secured
Party, and (c) a Lien in the amount of up to $1,200,000 in favor of the First
Lien Holder.

 

“UCC” means the Uniform Commercial Code as in effect in the jurisdiction whose
laws would govern the security interest in, including without limitation the
perfection thereof, and foreclosure of the applicable Collateral, or any
equivalent laws in any other jurisdiction that govern the grant of a security
interest in the types of assets encumbered by this Agreement.

 

Unless otherwise defined herein, all terms defined in the UCC have the
respective meanings given to those terms in the UCC.

 

2.                Grant of Security Interest. As security for the Obligations,
Debtor hereby pledges to Secured Party and grants to Secured Party a second
position security interest in all right, title, interest, claims and demands of
Debtor in and to the property described in Schedule A hereto, and all
replacements, proceeds, products, and accessions thereof (collectively, the
“Collateral”), which Security Interest shall be subordinate to the security
interests of the First Lien Holder.

 

3.                Authorization to File Financing Statements. Debtor hereby
irrevocably authorizes Secured Party at any time and from time to time to file
in any filing office in any Uniform Commercial Code jurisdiction or other
jurisdiction of Debtor or its subsidiaries any financing statements or documents
having a similar effect and amendments thereto that provide any other
information required by the Uniform Commercial Code (or similar law of any
non-United States jurisdiction, if applicable) of such state or jurisdiction for
the sufficiency or filing office acceptance of any financing statement or
amendment, including whether Debtor is an organization, the type of organization
and any organization identification number issued to Debtor. Debtor agrees to
furnish any such information to Secured Party promptly upon Secured Party’s
request.

 

4.                General Representations and Warranties. Debtor represents and
warrants to Secured Party that (a) Debtor is the owner of the Collateral and
that no other person has any right, title, claim or interest (by way of Lien or
otherwise) in, against or to the Collateral, other than Permitted Liens, (b)
upon the filing of UCC-1 financing statements with the appropriate state office
(or an equivalent in the appropriate foreign office), Secured Party shall have a
perfected second-position security interest in the Collateral to the extent that
a security interest in the Collateral can be perfected by such filing, except
for Permitted Liens, (c) Debtor has received at least a reasonably equivalent
value in exchange for entering into this Agreement, (d) Debtor is not insolvent,
as defined in any applicable state or federal statute, nor will Debtor be
rendered insolvent by the execution and delivery of this Agreement to Secured
Party; and (e) as such, this Agreement is a valid and binding obligation of
Debtor.

 

5.                Additional Covenants. Debtor hereby agrees:

 

5.1.           to perform all acts that may be necessary to maintain, preserve,
protect and perfect in the Collateral, the Lien granted to Secured Party
therein, and the perfection and priority of such Lien;

 

2 

 

5.2.           to procure, execute (including endorse, as applicable), and
deliver from time to time any endorsements, assignments, financing statements,
certificates of title, and all other instruments, documents and/or writings
reasonably deemed necessary or appropriate by Secured Party to perfect, maintain
and protect Secured Party’s Lien hereunder and the priority thereof;

 

5.3.           to provide at least fifteen (15) days prior written notice to
Secured Party of any of the following events: (a) any changes or alterations of
Debtor’s name, (b) any changes with respect to Debtor’s address or principal
place of business, (c) the formation of any subsidiaries of Debtor, or (d) any
changes in location of the Collateral;

 

5.4.           upon the occurrence of an Event of Default (as defined in the
Note) under the Note and, thereafter, at Secured Party’s request, to endorse (up
to the outstanding amount under such promissory notes at the time of Secured
Party’s request), assign and deliver any promissory notes and all other
instruments, documents, or writings included in the Collateral to Secured Party,
accompanied by such instruments of transfer or assignment duly executed in blank
as Secured Party may from time to time specify;

 

5.5.           to the extent the Collateral is not delivered to Secured Party
pursuant to this Agreement, to keep the Collateral at the principal office of
Debtor (unless otherwise agreed to by Secured Party in writing), and not to
relocate the Collateral to any other locations without the prior written consent
of Secured Party;

 

5.6.           not to sell or otherwise dispose, or offer to sell or otherwise
dispose, of the Collateral or any interest therein (other than inventory in the
ordinary course of business);

 

5.7.           not to, directly or indirectly, allow, grant or suffer to exist
any Lien upon any of the Collateral, other than Permitted Liens;

 

5.8.           not to grant any license or sublicense under any of its
Intellectual Property, or enter into any other agreement with respect to any of
its Intellectual Property, except in the ordinary course of Debtor’s business;

 

5.9.           to the extent commercially reasonable and in Debtor’s good faith
business judgment: (a) to file and prosecute diligently any patent, trademark or
service mark applications pending as of the date hereof or hereafter until all
Obligations shall have been paid in full, (b) to make application on unpatented
but patentable inventions and on trademarks and service marks, (c) to preserve
and maintain all rights in all of its Intellectual Property, and (d) to ensure
that all of its Intellectual Property is and remains enforceable. Any and all
costs and expenses incurred in connection with each of Debtor’s obligations
under this Section 5.9 shall be borne by Debtor. Debtor shall not knowingly and
unreasonably abandon any right to file a patent, trademark or service mark
application, or abandon any pending patent application, or any other of its
Intellectual Property, without the prior written consent of Secured Party except
for Intellectual Property that Debtor determines, in the exercise of its good
faith business judgment, is not or is no longer material to its business;

 

5.10.        upon the request of Secured Party at any time or from time to time,
and at the sole cost and expense (including, without limitation, reasonable
attorneys’ fees) of Debtor, Debtor shall take all actions and execute and
deliver any and all instruments, agreements, assignments, certificates and/or
documents reasonably required by Secured Party to collaterally assign any and
all of Debtor’s patent, copyright and trademark registrations and applications
now owned or hereafter acquired to and in favor of Secured Party; and

 

3 

 

5.11.        at any time amounts paid by Secured Party under the Transaction
Documents are used to purchase Collateral, Debtor shall perform all acts that
may be necessary, and otherwise fully cooperate with Secured Party, to cause (a)
any such amounts paid by Secured Party to be disbursed directly to the sellers
of any such Collateral, (b) all certificates of title pertaining to such
Collateral (as applicable) to be properly filed and reissued to reflect Secured
Party’s Lien on such Collateral, and (c) all such reissued certificates of title
to be delivered to and held by Secured Party.

 

6.                Authorized Action by Secured Party. Debtor hereby irrevocably
appoints Secured Party as its attorney-in-fact (which appointment is coupled
with an interest) and agrees that Secured Party may perform (but Secured Party
shall not be obligated to and shall incur no liability to Debtor or any third
party for failure so to do) any act which Debtor is obligated by this Agreement
to perform, and to exercise such rights and powers as Debtor might exercise with
respect to the Collateral, including the right to (a) collect by legal
proceedings or otherwise and endorse, receive and receipt for all dividends,
interest, payments, proceeds and other sums and property now or hereafter
payable on or on account of the Collateral; (b) enter into any extension,
reorganization, deposit, merger, consolidation or other agreement pertaining to,
or deposit, surrender, accept, hold or apply other property in exchange for the
Collateral; (c) make any compromise or settlement, and take any action Secured
Party deems advisable, with respect to the Collateral, including without
limitation bringing a suit in Secured Party’s own name to enforce any
Intellectual Property; (d) endorse Debtor’s name on all applications, documents,
papers and instruments necessary or desirable for Secured Party in the use of
any Intellectual Property; (e) grant or issue any exclusive or non-exclusive
license under any Intellectual Property to any person or entity; (f) assign,
pledge, sell, convey or otherwise transfer title in or dispose of any
Intellectual Property to any person or entity; (g) cause the Commissioner of
Patents and Trademarks, United States Patent and Trademark Office (or as
appropriate, such equivalent agency in foreign countries) to issue any and all
patents and related rights and applications to Secured Party as the assignee of
Debtor’s entire interest therein; (h) file a copy of this Agreement with any
governmental agency, body or authority, including without limitation the United
States Patent and Trademark Office and, if applicable, the United States
Copyright Office or Library of Congress, at the sole cost and expense of Debtor;
(i) insure, process and preserve the Collateral; (j) pay any indebtedness of
Debtor relating to the Collateral; (k) execute and file UCC financing statements
and other documents, certificates, instruments and agreements with respect to
the Collateral or as otherwise required or permitted hereunder; and (l) take any
and all appropriate action and execute any and all documents and instruments
that may be necessary or useful to accomplish the purposes of this Agreement;
provided, however, that Secured Party shall not exercise any such powers granted
pursuant to clauses (a) through (g) above prior to the occurrence of an Event of
Default and shall only exercise such powers during the continuance of an Event
of Default. The powers conferred on Secured Party under this Section 6 are
solely to protect its interests in the Collateral and shall not impose any duty
upon it to exercise any such powers. Secured Party shall be accountable only for
the amounts that it actually receives as a result of the exercise of such
powers, and neither Secured Party nor any of its stockholders, directors,
officers, managers, employees or agents shall be responsible to Debtor for any
act or failure to act, except with respect to Secured Party’s own gross
negligence or willful misconduct. Nothing in this Section 6 shall be deemed an
authorization for Debtor to take any action that it is otherwise expressly
prohibited from undertaking by way of other provision of this Agreement.

 

7.                Default and Remedies.

 

7.1.           Default. Debtor shall be deemed in default under this Agreement
upon the occurrence of an Event of Default.

 

4 

 



7.2.           Remedies. Upon the occurrence of any such Event of Default,
Secured Party shall have the rights of a secured creditor under the UCC, all
rights granted by this Agreement and by law, including, without limiting the
foregoing, (a) the right to require Debtor to assemble the Collateral and make
it available to Secured Party at a place to be designated by Secured Party, and
(b) the right to take peaceably possession of the Collateral, and for that
purpose Secured Party may peaceably enter upon premises on which the Collateral
may be situated and remove the Collateral therefrom. Debtor hereby agrees that
fifteen (15) days’ notice of a public sale of any Collateral or notice of the
date after which a private sale of any Collateral may take place is reasonable.
In addition, Debtor waives any and all rights that it may have to a judicial
hearing in advance of the enforcement of any of Secured Party’s rights and
remedies hereunder, including, without limitation, Secured Party’s right
following an Event of Default to take immediate possession of Collateral and to
exercise Secured Party’s rights and remedies with respect thereto. Secured Party
may also have a receiver appointed to take charge of all or any portion of the
Collateral and to exercise all rights of Secured Party under this Agreement.
Secured Party may exercise any of its rights under this Section 7.2 without
demand or notice of any kind. The remedies in this Agreement, including without
limitation this Section 7.2, are in addition to, not in limitation of, any other
right, power, privilege, or remedy, either in law, in equity, or otherwise, to
which Secured Party may be entitled. No failure or delay on the part of Secured
Party in exercising any right, power, or remedy will operate as a waiver
thereof, nor will any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right hereunder. All of
Secured Party’s rights and remedies, whether evidenced by this Agreement or by
any other agreement, instrument or document shall be cumulative and may be
exercised singularly or concurrently.

 

7.3.           Standards for Exercising Rights and Remedies. To the extent that
applicable law imposes duties on Secured Party to exercise remedies in a
commercially reasonable manner, Debtor acknowledges and agrees that it is not
commercially unreasonable for Secured Party (a) to fail to incur expenses
reasonably deemed significant by Secured Party to prepare Collateral for
disposition, (b) to fail to obtain third party consents for access to Collateral
to be disposed of, or to obtain or, if not required by other law, to fail to
obtain governmental or third party consents for the collection or disposition of
Collateral to be collected or disposed of, (c) to fail to exercise collection
remedies against account debtors or other persons obligated on Collateral or to
fail to remove liens or encumbrances on or any adverse claims against
Collateral, (d) to exercise collection remedies against account debtors and
other persons obligated on Collateral directly or through the use of collection
agencies and other collection specialists, (e) to advertise dispositions of
Collateral through publications or media of general circulation, whether or not
the Collateral is of a specialized nature, (f) to contact other persons, whether
or not in the same business as Debtor, for expressions of interest in acquiring
all or any portion of the Collateral, (g) to hire one or more professional
auctioneers to assist in the disposition of Collateral, whether or not the
Collateral is of a specialized nature, (h)   to dispose of Collateral by
utilizing Internet sites that provide for the auction of assets of the types
included in the Collateral or that have the reasonable capability of doing so,
or that match buyers and sellers of assets, (i) to dispose of assets in
wholesale rather than retail markets, (j) to disclaim disposition warranties,
(k) to purchase insurance or credit enhancements to insure Secured Party against
risks of loss, collection or disposition of Collateral or to provide to Secured
Party a guaranteed return from the collection or disposition of Collateral, or
(l) to the extent deemed appropriate by Secured Party, to obtain the services of
other brokers, investment bankers, consultants and other professionals to assist
Secured Party in the collection or disposition of any of the Collateral. Debtor
acknowledges that the purpose of this Section is to provide non-exhaustive
indications of what actions or omissions by Secured Party would fulfill Secured
Party’s duties under the UCC in Secured Party’s exercise of remedies against the
Collateral and that other actions or omissions by Secured Party shall not be
deemed to fail to fulfill such duties solely on account of not being indicated
in this Section. Without limitation upon the foregoing, nothing contained in
this Section shall be construed to grant any rights to Debtor or to impose any
duties on Secured Party that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section.

 

5 

 



 

7.4.           Marshalling. Secured Party shall not be required to marshal any
present or future Collateral for, or other assurances of payment of, the
Obligations or to resort to such Collateral or other assurances of payment in
any particular order, and all of its rights and remedies hereunder and in
respect of such Collateral and other assurances of payment shall be cumulative
and in addition to all other rights and remedies, however existing or arising.
To the extent that it lawfully may, Debtor hereby agrees that it will not invoke
any law relating to the marshalling of Collateral which might cause delay in or
impede the enforcement of Secured Party’s rights and remedies under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, Debtor hereby irrevocably waives the benefits
of all such laws.

 

7.5.           Application of Collateral Proceeds. The proceeds and/or avails of
the Collateral, or any part thereof, and the proceeds and the avails of any
remedy hereunder (as well as any other amounts of any kind held by Secured Party
at the time of, or received by Secured Party after, the occurrence of an Event
of Default) shall be paid to and applied as follows:

 

(a)              First, to the payment of reasonable costs and expenses,
including all amounts expended to preserve the value of the Collateral, of
foreclosure or suit, if any, and of such sale and the exercise of any other
rights or remedies, and of all proper fees, expenses, liability and advances,
including reasonable legal expenses and attorneys’ fees, incurred or made
hereunder by Secured Party;

 

(b)             Second, to the payment to Secured Party of the amount then owing
or unpaid on the Note (to be applied first to accrued interest and fees and
second to outstanding principal) and all amounts owed under any of the other
Transaction Documents or other documents included within the Obligations; and

 

(c)              Third, to the payment of the surplus, if any, to Debtor, its
successors and assigns, or to whosoever may be lawfully entitled to receive the
same.

 

In the absence of final payment and satisfaction in full of all of the
Obligations, Debtor shall remain liable for any deficiency.

 

7.6.           Priorities. Notwithstanding the other terms of this Agreement,
the security interest of the First Lien Holder on the Collateral is and shall be
senior and prior in right and all other respects to the security interest of the
Secured Party on the Collateral, and such security interest of the Secured Party
on the Collateral is and shall be junior and subordinate in all respects to the
Liens of the First Lien Holder on the Collateral. Without limitation of the
First Lien Holder’s right or remedies hereunder, the priorities of the security
interest provided in this Section 7.6 shall not be altered or otherwise affected
by any amendment, modification, supplement, extension, renewal, restatement,
replacement or refinancing of any of the Obligations, nor by any action or
inaction which the Secured Party may take or fail to take in respect of the
Collateral. Notwithstanding anything to the contrary herein or elsewhere, the
priority of the security interest of the First Lien Holder and the rights and
obligations of the parties hereto will remain in full force and effect
irrespective of (i) how a security interest was acquired (whether by grant,
possession, statute, operation of law, subrogation, or otherwise), (ii) the
time, manner, or order of the grant, attachment, or perfection of a security
interest, (iii) any conflicting provision of the UCC or other applicable law,
(iv) any defect in, or non-perfection, setting aside, or avoidance of, a
security interest or lien, (v) the modification of any Obligations, (vi) the
modification of any security agreement, (vii) the exchange of a security
interest in any Collateral for a security interest in other Collateral, (viii)
the commencement of an insolvency proceeding or bankruptcy, or (ix) any other
circumstance whatsoever, including a circumstance that might be a defense
available to, or a discharge of, an obligor in respect of an obligation.

 

6 

 

8.                Miscellaneous.

 

8.1.           Notices. Any notice required or permitted hereunder shall be
given in the manner provided in the subsection titled “Notices” in the Purchase
Agreement, the terms of which are incorporated herein by this reference.

 

8.2.           Non-waiver. No failure or delay on Secured Party’s part in
exercising any right hereunder shall operate as a waiver thereof or of any other
right nor shall any single or partial exercise of any such right preclude any
other further exercise thereof or of any other right.

 

8.3.           Amendments and Waivers. This Agreement may not be amended or
modified, nor may any of its terms be waived, except by written instruments
signed by Debtor and Secured Party. Each waiver or consent under any provision
hereof shall be effective only in the specific instances for the purpose for
which given.

 

8.4.           Assignment. This Agreement shall be binding upon and inure to the
benefit of Secured Party and Debtor and their respective successors and assigns;
provided, however, that Debtor may not sell, assign or delegate rights and
obligations hereunder without the prior written consent of Secured Party.

 

8.5.           Cumulative Rights, etc. The rights, powers and remedies of
Secured Party under this Agreement shall be in addition to all rights, powers
and remedies given to Secured Party by virtue of any applicable law, rule or
regulation of any governmental authority, or the Note, all of which rights,
powers, and remedies shall be cumulative and may be exercised successively or
concurrently without impairing Secured Party’s rights hereunder. Debtor waives
any right to require Secured Party to proceed against any person or entity or to
exhaust any Collateral or to pursue any remedy in Secured Party’s power.

 

8.6.           Partial Invalidity. If any part of this Agreement is construed to
be in violation of any law, such part shall be modified to achieve the objective
of the parties to the fullest extent permitted and the balance of this Agreement
shall remain in full force and effect.

 

8.7.           Expenses. Debtor shall pay on demand all reasonable fees and
expenses, including reasonable attorneys’ fees and expenses, incurred by Secured
Party in connection with the custody, preservation or sale of, or other
realization on, any of the Collateral or the enforcement or attempt to enforce
any of the Obligations which are not performed as and when required by this
Agreement.

 

8.8.           Entire Agreement. This Agreement and the other Transaction
Documents, taken together, constitute and contain the entire agreement of Debtor
and Secured Party with respect to this particular matter and supersede any and
all prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.

 

8.9.           Governing Law; Venue. Except as otherwise specifically set forth
herein, the parties expressly agree that this Agreement shall be governed solely
by the laws of the State of Utah, without giving effect to the principles
thereof regarding the conflict of laws; provided, however, that enforcement of
Secured Party’s rights and remedies against the Collateral as provided herein
will be subject to the UCC. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference.

 

8.10.        Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT IRREVOCABLY
WAIVES ANY AND ALL RIGHTS IT MAY HAVE TO DEMAND THAT ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR IN ANY WAY RELATED TO THIS AGREEMENT OR THE
RELATIONSHIPS OF THE PARTIES HERETO BE TRIED BY JURY. THIS WAIVER EXTENDS TO ANY
AND ALL RIGHTS TO DEMAND A TRIAL BY JURY ARISING UNDER COMMON LAW OR ANY
APPLICABLE STATUTE, LAW, RULE OR REGULATION. FURTHER, EACH PARTY HERETO
ACKNOWLEDGES THAT IT IS KNOWINGLY AND VOLUNTARILY WAIVING ITS RIGHT TO DEMAND
TRIAL BY JURY.

 

7 

 



 

8.11.        Purchase Agreement; Arbitration of Disputes. By executing this
Agreement, each party agrees to be bound by the terms, conditions and general
provisions of the Purchase Agreement and the other Transaction Documents,
including without limitation the Arbitration Provisions (as defined in the
Purchase Agreement) set forth as an exhibit to the Purchase Agreement.

 

8.12.        Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original and all of which together shall
constitute one instrument. Any electronic copy of a party’s executed counterpart
will be deemed to be an executed original.

 

8.13.        Further Assurances. Debtor shall do and perform, or cause to be
done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
Secured Party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.14.        Time of the Essence. Time is expressly made of the essence with
respect to each and every provision of this Agreement.

 

[Remainder of page intentionally left blank; signature page follows]

 

 

 

8 

 

IN WITNESS WHEREOF, Secured Party and Debtor have caused this Agreement to be
executed as of the day and year first above written.

 

  SECURED PARTY:       ILIAD RESEARCH AND TRADING, L.P.       By: Iliad
Management, LLC, its General Partner         By: Fife Trading, Inc., its Manager
          By: [ex10-1_img001.gif]         John M. Fife, President              
    John M. Fife, President       DEBTOR:       MONAKER GROUP, INC.          
By:

[ex10-1_img002.gif]



  Name:     Bill Kerby       Title: CEO







 

 

 

 

 

 

[Signature Page to Security Agreement]

 

9 

 

 

SCHEDULE A

TO SECURITY AGREEMENT

 

All right, title, interest, claims and demands of Debtor in and to all of
Debtor’s assets owned as of the date hereof and/or acquired by Debtor at any
time while the Obligations are still outstanding, including without limitation,
the following property:

 

1.                All equity interests in all wholly- or partially-owned
subsidiaries of Debtor.

 

2.                All customer accounts, insurance contracts, and clients
underlying such insurance contracts.

 

3.                All goods and equipment now owned or hereafter acquired,
including, without limitation, all laboratory equipment, growing equipment,
computer equipment, office equipment, machinery, containers, fixtures, vehicles,
and any interest in any of the foregoing, and all attachments, accessories,
accessions, replacements, substitutions, additions, and improvements to any of
the foregoing, wherever located;

 

4.                All inventory now owned or hereafter acquired, including,
without limitation, all merchandise, raw materials, parts, supplies, packing and
shipping materials, work in process and finished products including such
inventory as is temporarily out of Debtor’s custody or possession or in transit
and including any returns upon any accounts or other proceeds, including
insurance proceeds, resulting from the sale or disposition of any of the
foregoing and any documents of title representing any of the above, and Debtor’s
books relating to any of the foregoing;

 

5.                All accounts receivable, revenues or royalties, contract
rights, general intangibles, healthcare insurance receivables, payment
intangibles and commercial tort claims, now owned or hereafter acquired,
including, without limitation, all patents, patent rights and patent
applications (including without limitation, the inventions and improvements
described and claimed therein, and

(a)    all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, (b) all income, royalties, damages, proceeds and
payments now and hereafter due or payable under or with respect thereto,
including, without limitation, damages and payments for past or future
infringements thereof, (c) the right to sue for past, present and future
infringements thereof, and (d) all rights corresponding thereto throughout the
world), trademarks and service marks (and applications and registrations
therefor), inventions, discoveries, copyrights and mask works (and applications
and registrations therefor), trade names, trade styles, software and computer
programs including source code, trade secrets, methods, published and
unpublished works of authorship, processes, know how, drawings, specifications,
descriptions, and all memoranda, notes, and records with respect to any research
and development, goodwill, license agreements, information, any and all other
proprietary rights, franchise agreements, blueprints, drawings, purchase orders,
customer lists, route lists, infringements, claims, computer programs, computer
disks, computer tapes, literature, reports, catalogs, design rights, income tax
refunds, payments of insurance and rights to payment of any kind and whether in
tangible or intangible form or contained on magnetic media readable by machine
together with all such magnetic media, and all rights corresponding to all of
the foregoing throughout the world, now owned and existing or hereafter arising,
created or acquired;

 

6.                All now existing and hereafter arising accounts, contract
rights, royalties, license rights and all other forms of obligations owing to
Debtor arising out of the sale or lease of goods, the licensing of technology or
the rendering of services by Debtor (subject, in each case, to the contractual
rights of third parties to require funds received by Debtor to be expended in a
particular manner), whether or not earned by performance, and any and all credit
insurance, guaranties, and other security therefor, as well as all merchandise
returned to or reclaimed by Debtor and Debtor’s books relating to any of the
foregoing;

 



 





7.                All documents, cash, deposit accounts, letters of credit,
letter of credit rights, supporting obligations, certificates of deposit,
instruments, chattel paper, electronic chattel paper, tangible chattel paper and
investment property, including, without limitation, all securities, whether
certificated or uncertificated, security entitlements, securities accounts,
commodity contracts and commodity accounts, and all financial assets held in any
securities account or otherwise, wherever located, now owned or hereafter
acquired and Debtor’s books relating to the foregoing;

 

8.                All other assets, goods and personal property of Debtor,
wherever located, whether tangible or intangible, and whether now owned or
hereafter acquired; and

 

9.                Any and all claims, rights and interests in any of the above
and all substitutions for, additions and accessions to and proceeds and products
thereof, including, without limitation, insurance, condemnation, requisition or
similar payments and the proceeds thereof.

 



 



